DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6 and 8, and 9 are pending.
Claims 1 and 9 are currently amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 20120305575) in view of Kawakami (JP 2015134641), Herckner (US 20030173328) and Dominguez (US 20150151869) and Eaton (US 7350657).
Burgess discloses, A container (20) with handle (34), which is capable of containing a predetermined amount of fluid (Para 0021), the container (20) with handle (34) comprising: an upper surface portion (24) to which an inlet and outlet portion (22) of liquid is formed; a side surface portion (42) connected to the upper surface portion (Fig.1); a bottom surface portion (26) disposed on a side opposite to the upper surface portion (Fig.1) and connected to the side surface portion (Fig.1); and a hollow and long grip portion (34) formed to the side surface portion (Fig.1), wherein the grip portion includes: a first connecting end portion (46) connected with the side surface portion (Fig.1); a second connecting end portion (Fig.1, 46, closer towards the bottom end)  connected with the side surface portion (42) at a position closer to the bottom surface portion than the first connecting end portion (Fig.1); a grip body portion (34) disposed between the first connecting end portion and the second connecting end portion ( Fig.1, handle 34 is located between upper connecting end portion and lower connecting end portion 46); and a hollow portion communicating with an interior of the container (Para 0028, “[…] handle 34 of the bottle 20 can be substantially hollow and in fluid communication with the interior of the bottle 20”) , a first end point of the second connecting end point (Refer to annotated fig. of claim 3). Additionally, Burgess discloses a body diameter of the container is 25 cm to 30 cm (para 21, “the bottle can have a maximum diameter of at least 6, 8, or 10 inches and/or not more than 18, 14, or 12 inches.”)
However, Burgess does not explicitly discloses an area of a cross section of the hollow portion cut by a plane, which passes through a first end point of the second connecting end portion closest to a central axis of the container passing through the inlet and outlet portion and is orthogonal to the central axis, is larger than an area of a cross section of the hollow portion cut by a plane which is at the grip body portion and is orthogonal to the central axis and the grip body portion is reduced in diameter from the second connecting end portion toward the first connecting end portion, when the container is viewed from the side surface portion side so that the central axis of the container passing through the inlet and outlet portion of the liquid overlaps with the grip body portion.
Kawakami is in the field of endeavor and discloses a container (1) that has a hollow handle (7) wherein an area of a cross section of the hollow portion cut by a plane, which passes through a first end point (See annotated figure below) of the second connecting end portion closest to a central axis of the container passing through the inlet and outlet portion (See annotated figure below) and is orthogonal to the central axis, is larger than an area of a cross section of the hollow portion cut by a plane (See annotated figure below) which is at the grip body portion and is orthogonal to the central axis ( As shown is fig. 1C and in the figure annotated, as the grip progress towards portion 7 from portion 54, the handle body gradually decrease in diameter) and the grip body portion (7) is reduced in diameter from the second connecting end portion toward the first connecting end portion, when the container is viewed from the side surface portion (Fig.1c) side so that the central axis of the container passing through the inlet and outlet portion of the liquid overlaps with the grip body portion (Fig.1c, as the handle progress from the vicinity of line 54 towards line 7, the grip body part decreases in diameter) . This is done in order to improve ergonomics while gripping the container by the handle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess to incorporate an area of a cross section of the hollow portion cut by a plane, which passes through a first end point of the second connecting end portion closest to a central axis of the container passing through the inlet and outlet portion and is orthogonal to the central axis, is larger than an area of a cross section of the hollow portion cut by a plane which is at the grip body portion and is orthogonal to the central axis and the grip body portion is reduced in diameter from the second connecting end portion toward the first connecting end portion, when the container is viewed from the side surface portion side so that the central axis of the container passing through the inlet and outlet portion of the liquid overlaps with the grip body portion as taught by Kawakami for the purpose of improving  ergonomics while gripping the container by the handle.

    PNG
    media_image1.png
    392
    601
    media_image1.png
    Greyscale

However, Burgess-Kawakami does not explicitly disclose  the container is returnable container that is washed and used repeatedly and a height of the container is 45 cm to 55 cm.
Herckner is in the field of endeavor and discloses container is returnable container that is washed and used repeatedly (Para 3) and a height of the container is 19.2 in. (para 32) which is 48.8 cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess-Kawakami to incorporate container that is a returnable container and is washed and used repeatedly and a height of the container that is 45 to 55 cm as taught by Herckner for the purpose of storing desired amount of water in the reusable water container. 
Burgess-Kawakami-Herckner discloses when the container is installed on a horizontal plane with the bottom surface facing downward (Burgess; Fig.1, 2), there is a height (Para 35; Fig. 8) from the horizontal plane to a center of an upper portion of the bottom surface (Fig.8). However, Burgess-Kawakami-Herckner does not explicitly discloses a height from the horizontal plane to a center of an upper bottom portion of the bottom surface portion is greater than or equal to 20 mm and less than or equal to 35 mm.
Dominguez is in the field of endeavor and discloses container  when the container is installed on a horizontal plane with the bottom surface facing downward (fig. 1), there is a height (h1;Fig. 4; ) from the horizontal plane to a center of an upper portion of the bottom surface (Fig.1). Dominguez additionally discloses the relationship in between h1 and the diameter of the container (Para 35-38).
                
                    
                        
                            
                                
                                    h
                                    1
                                
                                
                                    D
                                    m
                                
                            
                        
                    
                    *
                    100
                    =
                    11.5
                
            
			Therefore,                          
                            h
                            1
                            =
                            (
                            11.5
                            *
                            D
                            m
                            )
                            /
                            100
                        
                    
			If we set Dm (diameter) to be 10 inches 
				                
                    h
                    1
                    =
                    1.15
                     
                    i
                    n
                    c
                    h
                    e
                    s
                     
                    o
                    r
                     
                    29.2
                     
                    m
                    m
                     
                
            
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess-Kawakami-Herckner to incorporate a height from the horizontal plane to a center of an upper bottom portion of the bottom surface portion is greater than or equal to 20 mm and less than or equal to 35 mm as taught by Dominguez as it “offers the best balance of properties and cost/performance ratios.” (Para 68).

However, the container as modified does not disclose an overhanging portion that overhangs toward the upper surface portion is formed in the center of the upper bottom portion.
Eaton is in the field of endeavor and discloses a container (10) having an overhanging portion (See annotated fig. below)  that overhangs toward the upper surface portion is formed in the center of the upper bottom portion (See annotated fig. below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the container of Burgess-Kawakami-Herckner- Dominguez to incorporate an overhanging portion that overhangs toward the upper surface portion is formed in the center of the upper bottom portion as taught by  Eaton for the purpose of improving hanging when transporting this container because having such structure would allow the user to grasp the container better (Col. 4; line 13-17) . 

    PNG
    media_image2.png
    472
    583
    media_image2.png
    Greyscale


Regarding claim 4, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses all the elements of claim 1. Additionally, Burgess discloses the side surface portion (42) has a concave portion (Para 31, 72) to which the first connecting end portion (upper 46) and the second connecting end portion (lower 46) are connected (Fig.1), and wherein a surface connected with the first connecting end portion among surfaces configuring the concave portion is inclined so as to come close to the bottom surface portion (26) as the surface comes close to the central axis of the container (20)  passing through the inlet and outlet portion (22) of the liquid.

Regarding claim 6, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses all the elements of claim 1.Additionally, Burgess discloses the grip body portion (34) is curved (para 31).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess-Kawakami-Herckner- Dominguez-Eaton as applied to claim 1 in view of CRAWFOR (WO 2015137942).
Regarding claim 3, Burgess-Kawakami-Herckner- Dominguez-Eaton discloses all the elements of claim 1. Additionally, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses the area of the cross section of the hollow portion cut by the plane which passes through the first end point (See annotated figure below) and is orthogonal to the central axis as well as an area of a cross section of the hollow portion cut by a plane which passes through a second end point (See annotated figure below) of the first connecting end portion closest to the central axis and is orthogonal to the central axis.


    PNG
    media_image3.png
    423
    455
    media_image3.png
    Greyscale

However, Burgess-Kawakami-Herckner- Dominguez-Eaton does not explicitly disclose the area of the cross section of the hollow portion cut by the plane which passes through the first end point and is orthogonal to the central axis which is the diameter of the handle as it connects to the lower portion of the container is larger than the area of a cross section of the hollow portion cut by a plane which passes through a second end point of the first connecting end portion closest to the central axis and is orthogonal to the central axis which is the diameter of handle neck when it connects to the upper portion of the container. 
CRAWFOR is in the field of endeavor and discloses a container (100) with a hollow handle (119) that has the area of the cross section of the hollow portion cut by the plane which passes through the first end point and is orthogonal to the central axis as well as an area of a cross section of the hollow portion cut by a plane which passes through a second end point of the first connecting end portion closest to the central axis and is orthogonal to the central axis ( as shown in fig.1 the diameter of the neck of the handle is clearly smaller than the diameter of the handle as it connects to the lower portion of the container ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Burgess-Kawakami-Herckner-Dominguez-Eaton to incorporate the area of the cross section of the hollow portion cut by the plane which passes through the first end point and is orthogonal to the central axis is larger than an area of a cross section of the hollow portion cut by a plane which passes through a second end point of the first connecting end portion closest to the central axis and is orthogonal to the central axis as taught by CRAWFOR for the purpose of improving  ergonomics while gripping the container by the handle.

Claim 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess-Kawakami-Herckner- Dominguez-Eaton as applied to claim 1 in view of FUKUOKA (JP2004276953).
Regarding claim 5, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses all the elements of claim 4. However, Burgess-Kawakami-Herckner- Dominguez-Eaton does not explicitly disclose a convex rib portion extending along a longitudinal direction of the grip portion is formed on at least a part of the surfaces configuring the concave portion.
FUKUOKA is in the field of endeavor and discloses a convex rib portion (31, Fig.8) extending along a longitudinal direction of the grip portion (Page 5, “one or more reinforcing beads 31 are formed as vertical beads on the vertical surface of the handle recess”) is formed on at least a part of the surfaces configuring the concave portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess-Kawakami-Herckner- Dominguez-Eaton to incorporate a convex rib portion extending along a longitudinal direction of the grip portion is formed on at least a part of the surfaces configuring the concave portion as taught by FUKUOKA for the purpose of reinforcing a certain area.
Regarding claim 8, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses a concave portion (surface portion opposite of 34) and a grip portion (34) but does not explicitly discloses a convex rib portion is formed on at least a part of the surfaces configuring the concave portion, and the convex rib portion extends along a through hole between the concave portion and the grip portion.
FUKUOKA is in the field of endeavor and discloses convex rib (31) portion is formed on at least a part of the surfaces configuring the concave portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess-Kawakami-Herckner-Dominguez-Eaton to incorporate convex rib  portion is formed on at least a part of the surfaces configuring the concave portion as taught by FUKUOKA for the purpose of strengthening that part of the bottle. 

With regards to the limitation “the convex rib portion extends along a through hole between the concave portion and the grip portion” FUKUOKA teaches reinforcing member 31 to be right underneath of the grip portion and therefore, when the rib is incorporated into Burgess, it is reasonable to expect that the rib (31) to be underneath grip portion 34. After the modification, Burgess-Kawakami-Herckner- Dominguez-Eaton-FUKUOKA would have convex rib portion (the rib is considered convex since it is extending from the surface) extends along a through hole between the concave portion and the grip portion
          

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess-Kawakami-Herckner- Dominguez-Eaton as applied to claim 1 in view of CRAWFOR (WO 2015137942).
Regarding claim 9, Burgess-Kawakami-Herckner-Dominguez-Eaton discloses, area of the cross section of the hollow portion cut by the plane which passes through the first end point (See annotated figure of claim 3) and is orthogonal to the central axis is a first area (vicinity of first end point as annotated for claim 1), a second area of a cross section of the hollow portion cut by a plane which passes through a second end point (See annotated fig. of claim 3)  of the first connecting end portion closest to the central axis and is orthogonal to the central axis.
However, Burgess-Kawakami-Herckner-Dominguez-Eaton does not explicitly discloses the first area is larger than a second area.
CRAWFOR is in the field of endeavor and discloses a container (100) with a hollow handle (119) that has the area of the cross section of the hollow portion cut by the plane which passes through the first end point and is orthogonal to the central axis is a first area is a first area, and the first area is larger than a second area of a cross section of the hollow portion cut by a plane which passes through a second end point of the first connecting end portion closest to the central axis and is orthogonal to the central axis ( as shown in fig.1 the diameter of the neck of the handle is clearly smaller than the diameter of the handle as it connects to the lower portion of the container ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgess-Kawakami-Herckner-Dominguez-Eaton to incorporate area of the cross section of the hollow portion cut by the plane which passes through the first end point and is orthogonal to the central axis is a first area is a first area, and the first area is larger than a second area of a cross section of the hollow portion cut by a plane which passes through a second end point of the first connecting end portion closest to the central axis and is orthogonal to the central axis as taught by CRAWFOR for the purpose of improving  ergonomics while gripping the container by the handle.
Response to Arguments
Applicant’s arguments, see page 7 and 8, filed 08/26/2022, with respect to 35 U.S.C 112(a) have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 
Applicant’s arguments with respect to the reference of TSUDA have been considered but are moot because the new ground of rejection does not rely on this reference for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                              



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736